Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of December 3, 2012, is
entered into between PT VANTAGE DRILLING COMPANY INDONESIA, a limited liability
company organized under the laws of the Republic of Indonesia (the “New
Subsidiary”) and CITIBANK, N.A. as administrative agent (the “Administrative
Agent”) under that certain Term Loan Agreement, dated as of October 25, 2012 (as
the same may be amended, modified, extended or restated from time to time, the
“Term Loan Agreement”) among Offshore Group Investment Limited, a Cayman Islands
exempted company (the “Administrative Borrower”), Vantage Delaware Holdings,
LLC, a Delaware limited liability company (the “US Borrower” and, together with
the Administrative Borrower, the “Borrowers”), the Lenders from time to time
party thereto, the Administrative Agent and Wells Fargo, National Association,
as collateral agent (the “Collateral Agent” and, together with the
Administrative Agent, the “Agents”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Term Loan Agreement.

The New Subsidiary and the Administrative Agent hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Credit
Party under the Term Loan Agreement and a Guarantor for all purposes of the Term
Loan Agreement and shall have all of the obligations of a Credit Party and a
Guarantor thereunder as if it had executed the Term Loan Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Term Loan
Agreement, including without limitation (a) all of the representations and
warranties of the Credit Parties set forth in Article III of the Term Loan
Agreement, (b) all of the covenants set forth in Article VI of the Term Loan
Agreement and (c) all of the guarantee obligations set forth in Article IX of
the Term Loan Agreement. Without limiting the generality of the foregoing terms
of this paragraph 1, the New Subsidiary hereby guarantees, jointly and severally
with the other Guarantors, to each Agent and the Lenders, as provided in Article
IX of the Term Loan Agreement, the prompt payment of the Loan Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Loan Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Guarantors, promptly pay the same and that in the case of any extension of
time of payment or renewal of any of the Loan Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Administrative Agent or the
Collateral Agent in accordance with the Term Loan Agreement.

3. The address of the New Subsidiary for purposes of Section 10.02 of the Term
Loan Agreement is as follows:

Graha Mampang Building, 5th Floor

JI. Mampang Prapatan Rya No. 100 Kel. Duren Tiga, Kec. Pancoran Jakarta Selatan

Indonesia

4. The New Subsidiary hereby waives acceptance by any Secured Party of the
guarantee by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer and the Administrative Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

PT. VANTAGE DRILLING COMPANY INDONESIA By:   /s/ David Tait  

 

Name:   David Tait Title:   Director

[Signature Page to Term Loan Joinder Agreement]



--------------------------------------------------------------------------------

Acknowledged and accepted: CITIBANK, N.A. By:   /s/ Christopher Abbate  

 

Name:   Christopher Abbate Title:   Vice President

[Signature Page to Term Loan Joinder Agreement]